Smith, Presiding Judge.
In Ga. Public Svc. Comm. v. Sawnee Elec. Membership Corp., 242 Ga. App. 156 (529 SE2d 186) (2000), this court considered the trial court’s order concerning the applicability of the large load exception to the Georgia Territorial Electric Service Act, OCGA § 46-3-1 et seq. *776We concluded, that the trial court erred in reversing the decision of the Public Service Commission, which had found the exception to be applicable under the particular facts of the case. Our decision was reversed in Sawnee Elec. Membership Corp. v. Ga. Public Svc. Comm., 273 Ga. 702 (544 SE2d 158) (2001). Our decision in this case is therefore vacated, the judgment of the Supreme Court is made the judgment of this court, and the judgment of the trial court is affirmed.
Decided May 31, 2001.
Thurbert E. Baker, Attorney General, Robert S. Bomar, Deputy Attorney General, Harold D. Melton, Senior Assistant Attorney General, Alan Gantzhorn, William R. Phillips, Assistant Attorneys General, for appellant (case no. A99A1860).
Troutman Sanders, Kevin C. Greene, Susan P. Wilkerson, for appellant (case no. A99A1861).
Sutherland, Asbill & Brennan, James A. Orr, Charles B. Jones III, for appellee.
McCullough Sherrill, John A. Sherrill, Corin M. McCarthy, amici curiae.

Judgments affirmed.


Pope, P. J., and Miller, J., concur.